Title: To James Madison from William Eaton, 13 December 1801
From: Eaton, William
To: Madison, James


					
						Duplicate
						Sir.
						Tunis Dec. 13. 1801.
					
					On the morning of the third inst. I had the honor to receive your letter of 17. July, by the Peace and Plenty, which arrived here six oclock p. m. of the 1t. as stated in mine of yesterday, under Convoy of the Geo. Washington, ten days from Algiers.
					I have received information from London up to 28. Aug. stating That the arms, cloths and Jewels preparing in that capital for this Bey would be shipped in a short time; but that the commission for the brockade & satins would not be renewed in London: I expect these from France.  It is not very probable that a relinquishment of any part of the enumerated articles will be obtained, the Danes having lately stipulated the same Regalia on the conclusion of their negociation, and the Bey having for argument on his part the positive stipulation of our proper Agent: I have not yet however let him know what the articles are to consist of—He holds to his original claim.  And I tell him, he will get something handsome; but not what he demands.  If, on their arrival, I find that withholding any part of them will endanger the peace I shall not do it; because it seems to me better policy to maintain a good intelligence with this regency during the war with Tripoli, even at thrice the expense of the saving calculated to be made on these articles than to compromit it by offering this pretext for a rupture: Mr. OBrien & Mr. Cathcart will be informed of the result, as directed.
					On the 28. Oct. arrived the Danish Commodore, Koefoed, and a Consul Holck, five days from Leghorn.  The evening of the 2d. ult. they passed at the American house.  As the Commodore had lately been at Tripoli on a negociation it was very natural to enquire of him what seemed to be the general sentiment of the Tripolines respecting the American war?  He said, It was very unpopular; and that the subjects of the Bashaw, chiefly on this account, were ripe for a revolt: they waited for nothing but succour.  They clamor against the madness and oppression of their chief; say he makes war on his friends to the destruction of their little commerce; takes all the plunder to himself; and in the issue reduces them to starvation and the loss of friends, without allowing them the wretched consolation to mourn for those friends when slain.  He forbit the relations to mourn for Sterret’s killed. They almost unanimously desire the restoration of their rightful sovereign, who is a mild man of peaceable dispositions; and, if he were offered them with the appearance of determination, they would raise in mass to receive him.  The Commodore gave it as his opinion that the most effectual way of reducing Tripoli would be to land troops south of the town on a commanding untenanted position, and raising a cross fire with the bombketches stationed on the north of it; gun boats or floating batteries to be stationed at the same time within the mole to keep up a direct fire on the town and rear of the castle.  He thinks three thousand men an ample force to effect the object contemplated by land: but two heavy pieces of ordnance for battering, and some light artillery to repel the assault of cavalry, would be requisite.  Thus, it appears that the opinion of the Danish and American Commodores correspond very exactly on the subject of necessary operations for reducing Tripoli.  On the position proper for landing stands a Considerable forest of Date trees, the fruit of which forms a great article of subsistence to the moors of the vicinity; apprehension of the destruction of which would bring these people to almost any terms; their peaceable behavior may be made a condition of its preservation; at the same time it may serve for cover against cavalry in case of being hard pushed.
					On the morning of the 3d. Nov. I recd. a message from Sidi Mahomet Bashaw, the exile from Tripoli, informing me that his brother, the usurper, had addressed the Dey of Algiers and begged his mediation to bring about a reconciliation with the American government; and expressed great solicitude to know whether, in my opinion, the Americans would admit such an intervention?  I did not hessitate to give it as my opinion that my Government, having once been deceived by that Dey, would now seek to establish their peace on a surer base.  He then desired to be advised whether he might place any reliance on the operations of the Americans in his behalf.  I recommended to him patience and silence; at the same time gave him leave to entertain the hope (may it not be illusive) that the next summers operations would favor his views.
					With my letter of 19. oct. went a copy of one from the Swedish Chargé des Affaires here, stating a resolve of the Court of Stockholm “To act in co-operation and make common cause with the United States against Tripoli &c.”  This reads much better than if the United States had resolved to act in co-operation and make common cause  with Sweden against Tripoli.  Does not their common cause and co-operation with the Danes in the late Northern coalition afford a useful Caution to the United States against such an alliance?  Besides, what American can cheerfully admit the idea that the United States will think proper to divide with any nation whatever the honor and the advantages of chastising Tripoli: The object itself does not seem to require such a parade.
					On the sixth ult. arrived here the british line-of-battle ship, Northumberland, Cap. Martin, & two frigates, Capns. Campbel and Lord William Steward.  Evening of the tenth Capn. Campbell said to me, He had heard from Lord Elgin at Constantinople, that the Sublime Porte had resolved to prohibit the American frigates coming into the Mediterranean; but that he would, at the same time, become guarantee for the peaceable deportment of Tripoli.  If true, and there is no political improbability in the fact, does it not suggest the necessity of sending forward an ambassador to the Porte to counteract English Diplomatic Skill!  With regard to the Grand Signor’s guarantee it is only necessary to add to what has heretofore been advanced on the subject, that He is guarantee for the peaceable deportment of all these regencies with the Danes.  Same evening Commodore Koefoed said to me, Confidentially, “The Danes could not subsist without the commerce of the Mediterranean, this being the chief market for their stockfish, the annual sales of which amounted here to 3, or 4,000,000. dollars.  This was the bread of Denmark; the people would revolt at the idea of an actual war with these regencies: the conditions of their peace bore no proportion to the benefit it produced.  Sweden had as great reason to desire a commerce in this sea as Denmark; this being the chief mart for their iron and steel.”  The commodore departed 18. ult. having finished his negociation with much more oeconomy in amunition than in cash: What will not men do to procure bread!  Thank Heaven, the Considerations which should dictate to the U.S. a peace with Tripoli are not quite so serious.
					On the seventh inst. at the palace, the Prime Minister told me, The king of Spain had communicated to the Bey by letter that the two 24 gun Xebecs (mentioned in my former letters as demanded) were ready for sea at Carthagena; and desired that He would send Moors to navigate them to Tunis.  The Bey returned for answer that He should hold himself ready to receive the ships from the Spanish king at the Goulette; he could not go to the trouble and expense of sending for them.  Hence it appears Spain expects no succour from the French Republic against Barbary.
					The unexpected and almost incredible preliminaries of peace in Europe confound all my former Calculations concerning the future latitude of piracy here.  England relinquishes her conquests in this sea.  Malta returns to her ancient regimen, under the guarantee of a third power.  This third power, it is presumed, will be Russia.  But whether this will restrain or encourage the spirit of piracy is a problem.  Russia navigates under the guarantee of the sublime Porte, and has of course no reason to quarrel with his subjects.  It is not unreasonable to conjecture that the Knights of the order of St. Jno. of Jerusalem, being improved by the tour of Europe, will let the prompt benefit of a commercial intercourse with these people supercede the remote rewards of allegiance to the cross, which has so long kept them at war.  It is yet too early to know what, or whether any succour will be given by France to the Italian states against the Barbary Regencies; commercial policy argues against it.  At all events it seems pretty certain that no protection will be offered from any of these quarters to the commerce of the United States here; on the contrary, the same commercial policy which has kept these regencies in vigor, ever since their establishment on the present footing, will relax nothing, in its principle nor effect: France and England had better club to pay our tribute here to produce war than to suffer our uninterrupted commerce.  If so my conclusions in a letter to Hon. S. Lyman of Oct. 12th. as well as others of the same purport, will hold good: no alternative is to be left to us for the maintenance of peace here but unlimited contributions or coercion.  But, alarms are excited that pushing the war with Tripoli will involve us with the other regencies: Will concessions go to secure us against such an event?  No!  The moment we pay for peace again at Tripoli, Algiers will require more substantial evidence of the President’s veritable friendship—Tunis next—So that, on this footing, our ships of war, like those of Denmark, must be perpetually employed dancing from regency to regency with a white flag at foretop-gallant mast head, bearing to the feet of these Beys the prostrate humiliations of the government of the United States, and thus sacrificing, at the alter of avarice and arrogance the real interests and essential honor of the nation.
					This morning the Bey’s Prime Minister sent for me to the palace to let me know that there is a deficiency of eighty quintals of powder; the stipulation being 300 quintals and only 300 bls. coming forward.  I have always stated the stipulation to be entered on the regency’s books 300 quintals.  There is twelve ⅌. cent loss in weight; the Turkish C. being so much heavier than the English.  It was with much difficulty I evaded the Bey’s demand for making up the deficiency out of the Washington’s magazine, but there can be no evasion of supplying it ultimately; I shall therefore procure it at Malta or Mahon: it will be a saving to the U.S.
					By a publication of an extract from my letter to Mr. Lyman of  Apl. I perceive the Ragusee Brig, Ben Venuto must have arrived in the U.S. in August; wherefore, except Government shall have taken advantage of her violation of charter party, it becomes necessary to make provisions for the payment of   her half freight here, as Pr. agreement, the sum of$4,000.And also 80 Quints. powder @ 50 c. ⅌. lb.4,800"   4 pieces brockade @ $300 ⅌. pce. 1,200" 6 do. satin @ 40  240$10,240
					Most probably these articles will come much lower than here stated—this being the present price current of Tunis.  To defray these expences, to re emburse myself disbursements for Mr. Cathcart, and to make provisions for the contingencies and exigencies of next summer at Tunis, where Mr. Cathcart will be with me, and we may be called upon for extraordinary provisions, I have this day drawn on the department of State order of Stephen Kingston, Merchant, of Philadela. for value recd. of Richard Woods, seven thousand, three hundred thirtynine 22/100 dollars. And order of Capn. Jno. Shaw, value of him recd. eight thousand six hundred and sixty 78/100 dollars, both twenty days sight; making the sum of $16000 for the application of which I am accountable to the United States.  I should forward my accounts by this occasion, but it would seem a useless, as it must be a partial, settlement until after a full payment at Tunis.
					It seems my application for leave of absence has not been intelligibly made.  It was never intended to be understood that this indulgence was solicited at the expense of public service; it being always asked with a proviso that a settlement be first closed with Tunis—And this before I had serious apprehensions of a rupture with Tripoli.  I am reconciled to act on this frontier until after this difficulty shall also be accommodated, provided suitable energy be used to reduce that regency to terms; after which my application may be considered on the footing as when first made.  But should the President not think that application improper, it will be suitable to instruct me what disposition shall be made with any public monies which I may have on hand at the time of transfering this office.  I have a long time been troubled with a menacing cough.  Am going to Leghorn for the benefit of my health.  Have the honor to be, with perfect respect,
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
